Citation Nr: 1721547	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  08-36 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the cervical spine with spondylosis prior to August 23, 2008, in excess of 20 percent from August 23, 2008 to June 4, 2010 (excluding a temporary total evaluation from July 27, 2009 through November 30, 2009), and in excess of 30 percent from June 5, 2010 forward.

2.  Entitlement to an initial rating in excess of 10 percent for right cervical radiculopathy, associated with degenerative disc disease of the cervical spine with spondylosis.

3.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to November 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2007 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

In September 2010, the Veteran testified at a hearing before a Veterans Law Judge (VLJ), sitting at the RO.  A transcript of the hearing is of record.  The VLJ who conducted that hearing is no longer available to decide the appeal.  In February 2017, the Veteran was notified that he could attend another hearing conducted by a VLJ who would decide his appeal.  See 38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016) (requiring that the Veterans Law Judge who conducts a hearing on an appealed issue must participate in any decision made on that appeal). The Veteran responded that he did not wish to have another hearing and to determine his claim on the evidence of record.  

In May 2011 and December 2013, the appeal was remanded to the RO for further development, which has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  It now returns to the Board for appellate review.  

As reflected on the title page, during the pendency of the appeal, the rating assigned to the Veteran's cervical spine disability increased from 10 percent to 20 percent, and then to 30 percent after a period of post-surgical convalescence.  However, as these ratings are less than the maximum benefit available, the appeal is still pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2017, the Veteran filed an application for TDIU.  When evidence of unemployability is submitted during the course of an appeal of an assigned disability rating, a claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As one of the disabilities the Veteran claims underlies his unemployability is his cervical spine, the issue of entitlement to TDIU is before the Board.

The Veteran has also perfected appeals of the issues of entitlement to an increased rating for impaired sensation of the left forearm and hand and entitlement to service connection for dysphagia.  He has a video hearing pending with respect to those issues, and so they will be addressed by the Board at a later date. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

This appeal was returned to the Board in October 2016.  In December 2016, the Veteran filed a claim of entitlement to service connection for depression secondary to his service-connected orthopedic disabilities.  Then, in connection with that claim, the RO requested another examination of the Veteran's cervical spine and neurological disabilities, which was performed in April 2017.  As the Veteran's appeal had been returned to the Board, this evidence was not addressed in a supplemental statement of the case (SSOC) adjudicating the increased rating claims.  Recent legislation allowing the Board to assume that RO consideration of evidence is waived by the Veteran once the substantive appeal has been filed applies only to evidence submitted by the Veteran and only to appeals in which the substantive appeal was received on or after February 2, 2013.  38 U.S.C.A. § 7105; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law 112-154.  As the Veteran filed his first substantive appeal in November 2008 and the evidence was produced by VA, this liberalizing legislation does not apply and due process requires that the increased rating and service connection claims be remanded for an SSOC.

As the issue of entitlement to TDIU is, at least in part, dependent on the outcome of the increased rating claims, that issue must also be remanded.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

After completing any development deemed necessary, readjudicate the Veteran's increased rating and TDIU claims in light of the April 2017 VA examination and any other new evidence received.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his agent, and return the appeal to the Board.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).









This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




